 NHE/FREEWAY, INC.259NHE/Freeway,Inc.;NationalHealth Enterprises,Inc.;Health Facilities,Inc. and Local 222,UnitedNursing Home and Hospital Employees Federa-tion.Case 30-CA-2311June 5, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn January 16, 1975, Administrative Law JudgeBenjaminK. Blackburn issued the attached Supple-mental Decision in this proceeding. Thereafter, theGeneral Counsel and Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Supplemental Decisionin light of the exceptions and briefs and has decidedto affirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consist-ent herewith.At stake at this stage of this proceeding is backpayfor employees Katherine Young, Wanda Patton, andBeulah Hunt. The Administrative Law Judge foundthat Young and Patton were not entitled to backpaybut that Hunt was. We are of the opinion that theAdministrative Law Judgewas inerror with respectto all three of these employees.Young and PattonYoung was employed by the Respondent as a cookand her whole job experience had been that of aninstitutionalcook.Patton had been engaged byRespondent as a nurses aide and that had been herfirst job.On being discharged by Respondent, bothYoung and Patton registered with the WisconsinEmployment Service for jobs, respectively, as cookand nurses aide. Thereafter, Young, according to herOWES testimony, applied for work as a cook at ninehospitalsand three nursing homes and foranyavailable work at four factories. Patton testified thatshe sought work as a nurses aide at eight hospitalsand one nursing home and also sought employmentof any kind at three factories.The Respondent produced, however, five witnesseswho were representatives of four hospitals and onenursing home' and who were responsible for theiThehospitals involved were Doctors, Columbia,Northwest General,and St. Joseph's. The nursing home was Park Manor.218 NLRB No. 41handling of personnel matters at their respectiveinstitutions.The four hospital representatives ineffect testified that they still had job applicantrecords from the period here in question, that ifYoung or Patton had applied for a job at theirhospitals during that period they would have filledout and left a job application form, and that a searchof the relevant records had produced no suchapplications submitted by Young or Patton.2 Thenursing home representative testified that his institu-tion had destroyed job applications for the period inquestion but added that if a person with Young'squalifications had in fact applied during that periodas she claimed, he surely would have interviewed herfor a job as a cook. He added, however, that he hadnever seen Patton before the time of the backpayhearing and Patton conceded she had never seen himbefore that time.The Administrative Law Judge accepted as true thetestimony of Respondent's witnesses, whom hedescribed as disinterested, and held that it disprovedthe statements of Young and Patton that they hadsought employment at the institutions represented bythesewitnesses.Further,on the basis of suchdisproof, the Administrative Law Judge discreditedall of Young and Patton's testimony concerning theirattempts to seek employment-except for the appli-cations at the Wisconsin Employment Service andone other place-during the backpay period, thusconcluded they had not made a reasonable effort tofind such employment, and found that in conse-quence they were not entitled to any backpay.We can agree with the Administrative Law Judgethat Respondent'switnesseswere probably disinter-ested and that insofar as they knew the situationtestified honestly.However, we do not agree thatsuch testimony necessarily contradicts that of Youngand Patton that they sought employment at theinstitutions represented by the witnesses and we findsuch testimony wholly inadequate to support theAdministrative Law Judge's further conclusion dis-crediting,with the limited exceptions noted, all ofYoung and Patton's testimony concerning theirsearch for employment during the backpay period.Thus, the Respondent'switnessesthemselves werenot the individuals who would in the normal courseof events receive and file or otherwise process jobapplications. Consequently, they were in no positionto contradict directly the testimony of Young andPatton that they had in fact applied for jobs. Rather,the probative value of their testimony turns onalleged standard procedures being followed in thepersonnel operationsresulting,at least in the case ofthehospitals, in all written applications being2Also, at a couple of the institutions,job applicants were expected tosign a log. Neither Young's nor Patton's name appeared on the logs. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperly filed. But no testimony was offered bypersons who actually received applications concern-inghow in fact they were processed and noexplanationwas offered why higher managementrather than those immediately concerned were alonecalled on to testify. In consequence, the evidence isessentially to the effect of how management directedor expected applicants to be dealt with, not how infact they were handled.3 Thus, such testimony mayatmost raisesome doubt concerning Young's andPatton'shaving applied at various hospitals ornursing homes.But such doubt-if indeeditexistshere-is to be resolved to the discriminatee's, not thewrongdoer's, benefit .4Furthermore, there is affirmative evidence thatYoung and Patton sought work as they claimed.First,it is notquestioned that they registered at theWisconsin Employment Service. Second, there istestimony by one witness that she took Young tothree hospitals and one factory in search of jobs andby another witness that he took Patton job hunting toa number of places including Doctors Hospitalwhose representative testified that her applicationwas not on file. Such evidence is hardly conclusivebut it is certainly as worthy of the probative valueattached by the Administrative Law Judge to thetestimony of Respondent's hospital and nursinghome witnesses,and, further, is evidence in supportof Young and Patton's testimony that they soughtwork as they claimed.5In any event, we find that the testimony adducedby Respondent does not, as the Administrative LawJudge found, refute Young and Patton's testimonythat they applied for work at Doctors, Columbia,Northwest General, and St. Joseph's hospitals and atParkManor Nursing Home and it is clearlyinsufficient to discredit their testimony that theysought work on a number of occasions elsewhere.Accordingly,we further find that the GeneralCounsel has established that Young and Patton diduse due diligence in seekingemployment to mitigate3As stated above, the representativeof ParkManor Nursing Homeconceded that all applications filed during the backpay period had beendestroyed.He added, however,that if one with Young's qualifications hadapplied she surely would have been sent to hum for an interview,and if hewere not at hand at that time he would later have gotten in touch withYoung to arrange an interview As indicated above, no such interview wasever held. But here the testimony insofar as it is intended to show Youngnever applied for a job at the Nursing Home is more tenuous than that inthe case of the hospitals.We conclude it proves very little, if anythingASouthern Household Products Company,Inc,203 NLRB 881 (1971).5The General Counsel sought to put in the evidence here referred to, asrebuttal testimony. The Administrative Law Judge cut it off on the groundsit should have come in as part of his case-m-chief because it did not directlycontradict testimony of Respondent's witnesses. However,we agree with theGeneral Counsel that the testimony was properly submitted in rebuttal toprotect the discrimmatees from being wholly discredited-as indeed theywere by the Administrative Law Judge-on the basis of the testimony ofRespondent's institutional witnesses. Also the witness who testified he tookPatton to a number of placesjob hunting stated he usually went inside whilebackpay, and that they are entitled to backpay in theamounts set forth in the General Counsel's BackpaySpecification.HuntThe Administrative Law Judge concluded BeulahHunt was entitled to backpay for the period runningfromApril 1, 1973, the date of her unlawfuldischarge, until September 17 of that year when shegot a job at a tanning factory. At the time of herdischarge she had worked as a nurses aide forRespondent for about a year and a half. Previously,she had held for about 7 months a job as a clerk in abridal shop and before that was off and on, over aperiod of 5 years,a sewer ina glove factory. After herdischarge by Respondent, she filed with the Wiscon-sin Employment Service and during the first week ortwo of April sought employment as a nurses aide atone health facility. After that she made no furtherattempts whatsoever to find work as a nurses aide ata hospital, nursing home, or elsewhere though awareof the fact that such employment existed in the area.Rather, she applied at several factories for work,making a number of followup telephone calls toeach. The tanning factory job she took in Septemberwas brought to her attention by a friend who workedat the factory.We agree with the Respondent that Hunt's com-plete failure, aside from her one early approach to ahealth facility, to pursue employment as a nursesaide was in essence a willful loss of earnings standingbetween her and her right to backpay. We see nomerit in the Administrative Law Judge's excusing herfrom seeking such work on the ground that she wasnot a nurses aide by vocation, for it is clear she hadthe training and experience for such work and alsothat it was her most immediate area of training andexperience .6 Consequently, we conclude thatHein-richMotors, Inc.,7distinguished by the Administra-tive Law Judge, is squarely in point here, and thatunder the rationale of that case Hunt's failure to seekshe appliedfor a job. He conceded though thathe didnot do so at DoctorsHospital. The AdministrativeLaw Judgethen described the testimony asevidence of nothing. Perhaps itisproofofnothing but it is evidence Pattonwent to the hospital for purposes of applying for ajob and thus at least tothatextent supports her claim that she didapply,especially where, as here,the contrary testimonyisnot that she did not submit an application, butonly that nonecould be foundin the file.6 SeeRogers Furniture Sales,Inc.,213 NLRB No. 115 (1974). As notedabove,Hunt workedoff and onas a sewer ina glove factoryover aperiod of5 years.How much experience that would equal as full-time work does notappear inthe record.Furthermore,the record shows the glove factory waslocated inArkansas and thereisno evidencesuch a factoryemployingsewers even existed in theMilwaukee,Wisconsin,areawhere theRespondent is locatedand whereHunt lived during thebackpay period.Consequently,aside from her 7 months as a clerk in a bridal shop, Hunt'straining and principal experience in Milwaukeelay inthe field of nursesaide.7 166 NLRB 783, 792-793 (1967) NHE/FREEWAY, INC.employment during the backpay period as a nursesaide-employment that clearly was available in thearea in which she lived during that period-was awillful loss of earnings. Thus, we find, contrary to theAdministrative Law Judge,s that Hunt is not entitledto any backpay.The Amount of Backpay DueWe find that Beulah Hunt is entitled to nobackpay, but that Katherine Young is due backpayin the amount of $5,293.64 and Wanda Patton is duebackpay'in the amount of $2,604.14.9 Such backpayshall include interest at the rate of 6 percent a yearcomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716 (1962), until the date ofpayment.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,NHE/Freeway, Inc.; National Health Enterprises,Inc.; and Health Facilities, Inc., Milwaukee, Wiscon-sin, their officers, agents, successors, and assigns,shall pay to the employees involved in this proceed-ing as netbackpay the amounts set forth above,togetherwith interest at the rate of 6 percent perannum untilthe indebtedness has been discharged.108We findno substance in the General Counsel's argument, adopted atleastin part bythe AdministrativeLaw Judge, to the effect that, because ofvarious allegedpoorworking conditions in the nursung homeindustry, Huntshould be excusedfor nothaving soughtemploymentthere. If nothing else,there Is no evidenceof thegeneral prevalence of such working conditions innursing homes in the Milwaukee area9 In reaching these results,we adopt the Administrative Law Judge'sproposed resolution of the periodYoung'sbackpay shouldcover and thebasis for computing Patton's backpay.ioLocal 138,International Unionof OperatingEngineers,AFL-CIO,151NLRE, 972, 974 (1965).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge:On July 16, 1974, the Board issued a Decision and Order(Unpublished)inwhich,interalia,itdirectedNHE/Freeway, Inc.; National Health Enterprises, Inc.;and Health Facilities, Inc., referred to collectively herein asRespondent, its officers,agents, successors, and assigns, tomake whole Katherine Young, Judith 1%likalauski, WandaPatton, and Beulah Hunt for their losses resulting fromRespondent's unfair labor practices in violation of Section8(a)(3) and (1) of the National Labor Relations Act, asamended. On August 23, 1974, the Regional Director forRegion 30 issued a backpay specification in order toresolve a controversy over the amount of backpay due eachof thediscriminatees.The hearing was held in Milwaukee,Wisconsin,on September 19 and December 5, 1974. At thehearing the controversy over the amount of backpay due261JudithMikalauskiwas resolved.The principal issuelitigatedwas whether the other discriminatees forfeitedtheir right to backpay by engaging in a willful loss ofinterim earnings. For the reasons set forth below, I findthatKatherine Young and Wanda Patton did but thatBeulah Hunt did not.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofRespondent's oral argument and the General Counsel'sbrief, I make the following:FINDINGS AND CONCLUSIONSI.KATHERINEYOUNG AND WANDA PATTONAs is customary in backpay proceedings, the GeneralCounsel's affirmative case consisted only of the backpayspecifications.He did not call the discriminatees aswitnessesbut, rather, made them available at the openingof the hearing in the event Respondent wished to go intotheirefforts to fmd interim employment. Respondentcalled Katherine Young, Wanda Patton, and Beulah Huntto the stand and elicited from each a detailed account ofher efforts to fmd work during the backpay period. At theconclusion of this phase of the hearing on September 19,1974, counsel for Respondent raised the point that, havinglearned for the first time that day what each discriminateeclaimed she had done, he had had no opportunity to checkthe accuracy of their stories. I declined to recess theheanng at that time in order to givecounsel anopportunityto do so. Rather, I closed the record with the understand-ing that, if I received a motion to reopen predicated oncounsel's averment that he had made such an investigationand had turned up some information relevant to the issue,Iwould reopen the hearing.On October 21, 1974, I received such a motion fromcounsel for Respondent. On October 25 I initiated aconference telephone conversation with counsel for theGeneral Counsel and counsel for Respondent in order toselect a mutually convenient date for hearing in the courseof which the possibility arose that counsel might be able tostipulate to the facts which counsel for Respondent haduncovered. Consequently, it was agreed that I would holdoff ruling on the motion until counsel for Respondent hadturned over to counsel for the General Counsel the facts hehad obtained and counsel for the General Counsel hadchecked them out. It was agreed that counsel forRespondent would furnish whatever he had to counsel forthe General Counsel by November 13 and that counsel fortheGeneral Counsel would have until November 27 toconduct his investigation. If no stipulation was worked outby the latter date it was agreed that I would grant themotion to reopen and the hearing would resume during thefirst week in December.Counsel for Respondent furnished data to counsel fortheGeneral Counsel in conformity with this schedule.However, counsel were unable to work out a stipulation.When I learned of this development on November 25, IgrantedRespondent'smotion to reopen. The hearingresumed on December 5, 1974. At that time, Respondentpresented evidence, summarized below, which persuadedme that Katherine Young and Wanda Patton's accounts of 262DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir efforts to find work during the backpay period cannotbe credited.Katherine Young and Wanda Patton were employed byRespondent as cook and nurses aide, respectively. Thebackpay periods set forth in the specification are April 1,1973, through April 8, 1974, for the former i and April 1throughDecember 5, 1973, for the latter. The amountsclaimed for each are:1973KatherineYoungWandaPatton2d qtr.$1,298.44$950.95 L3d qtr.1,298.44950.954th qtr.1,298.44702.2419741st qtr.1,298.442d qtr.99.88Total$5,293.64$2,604.14Following their discharge, Miss Young and Mrs. Pattonboth registered for work with the Wisconsin EmploymentService, the former as a cook, the latter as a nurses aide.(MissYoung's prior, extensive work experience had allbeen asa cook in institutions such as hospitals and nursinghomes.Mrs. Patton's job as a nurses aide in Respondent'snursing homehad been her first.) Neither found workduring the backpay period.MissYoung testified that sheapplied for work as a cook at nine hospitals and threenursing homesand for general factory type work at fourplants in the Milwaukee area. Mrs. Patton testified that sheapplied for work as a nurses aide at eight hospitals and onenursing homeand for general factory type work at threeplants in the Milwaukeearea.The only evidence whichcorroborates either of their storiesisanapplication forwork at Oster Corporation dated October 27, 1973, bearingMrs. Patton's name,which the General Counsel introducedinto evidence on December 5, 1974.3 (The General CounselcalledPearl Jenningsas a witnesson December 5, afterRespondent introduced the evidence, summarized below,which hascaused meto discreditMiss Young and Mrs.Patton.Miss Jennings testified that she accompanied MissYoung to three hospitals and one factory in May and JuneISince I have resolved MissYoung's backpay claimagainst her on theground that she isguilty of a willfulloss of interim earnings, I do not reachthe issue of whetherher backpayperiod runsuntil April 8, 1974, whenRespondentfinally senther a letter offering her unconditional reinstatementwhich she received,rather thanDecember5,1973, as claimed byRespondent,when it sent offers to all four discriminatees. If I were to reachthis issue, I would resolve it in the GeneralCounsel's favor since it is clearthat on the earlier date Respondent had Miss Young's current address in itsfiles and mailed the initial offer to an addressfrom whichshe had movedthrough its own negligence.2 Since I have resolved Mrs. Patton's backpayclaim against her on theground that she isguilty of a willfulloss of interim earnings, I do not reachthe issue of whether her averageweekly wageprior to the discrimination1973. One of the hospitals she named was Columbia, oneof the hospitals as to which Respondent introducedevidencewhich refuted . Miss Young's claim, to mysatisfaction, that she had applied there. More importantly,Miss Jenningsdid not testify that Miss Young applied forwork on these occasions.)In the hiatus in the hearing between September 19 andDecember 5, 1974, counsel for Respondent undertook tocheckwith each of the employers the discriminateesclaimed to have applied to for work. At those places whererecordswere kept which covered the backpay period,Respondent produceda witnessto testify as to thoserecords.Where the employer had no records of personswho applied for work during that period, he did not call awitness.None of the places at whichMissYoung and Mrs.Patton claimed to have applied for work corroborated theirstones,other than Oster Corporation in the case of Mrs.Patton. In the words of counsel for Respondent:All of this informationwas giventoMr. Jacobs severalweeks ago, and the only reason thatsomeone from St.Mary's and St. Anthony's [Hospitals]are not here isbecause they do not keep records that far back.JUDGE BI.AcKBuRN: So there is really nothing else toput up against Mrs. Young's testimony [to show] thatshe did not go to-[these two hospitals]?MR. GRoTH: There is absolutely no way to rebut herparticularstatement.Ihave brought in everyone whokept documentary evidence who kept a log or applica-tion for this period.*Of the information submitted today, I believe it[cancels] out their entire efforts. If the evidence wouldhave been available, I would have brought in ten otherpeople, but applications are thrown away after a periodof time. Records are not kept, and so we didn't seethem today.Despite the fact that counsel for Respondent made theresults of his investigation available to counsel for theGeneral Counsel in time for the latter to seek corrobora-tion, prior to resumption of the hearing on December 5,1974, for Miss Young and Mrs. Patton's storiesfrom theemployers they had named, counsel for the GeneralCounsel offered nothing other than Mrs. Patton's applica-tion at Oster. (Unlike counsel for Respondent, counsel forthe General Counsel did not state what, if anything, he didto seek corroboration for Miss Young and Mrs. Pattonagainsther was $73.15, the figure used by theGeneral Counsel in thebackpay specifications, or $62.34, the figure contended for by Respondent.If `Iwere to reachthis issue,Iwould resolve it in the General Counsel's favoron the groundthat Mrs.Patton's earningsduring the fourth quarter of 1973were more representative of heremployment by Respondentthan the firstquarter of 1974, the periodusedby theGeneral Counsel in computingbackpay due the otherthree discriminateesinvolvedin this proceeding,becauseMrs. Pattonwas absent on leave an inordinatenumber of daysduring the latter period.3 In the second phase of the hearing,Respondent produced no evidenceto,rebut BeulahHunt's accountof her efforts to findwork during thebackpay period. The General Counselintroduced an undated applicationfor workatMount SinaiMedical Centerwhich bears Miss Hunt's name. NHE/FREEWAY, INC.263during the hiatus in the hearing. I infer nothing about hisactivities in this regard from the fact that he introduced theOster application.)What counsel for Respondent did introduce on Decem-ber 5, 1974, was the testimony of -representatives of fourhospitals and one nursing home named by Miss Young,Mrs. Patton, or both. Two of the hospitals had been namedby both woman. Each of the other two had been named byone but not the other. The nursing home had been namedby Miss Young but not by Mrs. Patton. In brief summary,these disinterestedwitnesses' testified that the employerthey spoke for did not have an application from either MissYoung or Mrs. Patton or both, as the case may be, undercircumstances where, if they had applied for work as theytestified, it would have. (More precisely, in the case of thenursing home, the witness testified that,while applicationsfor the period in question had been destroyed, he wouldhave interviewed any applicant with Miss Young's qualifi-cations.Witness and Miss Young confronted each other inthe hearing room. Both conceded they had never seen eachother before.) It is possible, I realize, for papers to getmislaid or misfiled in even the best run business. IfRespondent had produced a witness from only oneemployer, or possibly even two, this testimony would havelittleweight. But a conclusion that each and every one ofthe employers (with, of course, the exception of OsterCorporation),whose files of applications or logs ofapplicants covered the backpay period, had lost theapplicationsMiss Young and/or Mrs. Patton had left withitwould require belief in a coincidence so remote as to beimpossible. I find, therefore, that Miss Young did not seekwork duringthe backpay period at Doctors, North WestGeneral, or Columbia Hospitals or at Park Manor NursingHome and that Mrs. Patton did not seek work at Doctors,St.Joseph's, or Columbia Hospitals. I find that Mrs.Patton did apply for work at Oster Corporation on October27, 1973. However, because Respondent has disprovedtheir stories as to their applications at Doctors, Columbia,NorthWest General, and St. Joseph's Hospitals and atPark Manor Nursing Home, I do not credit their testimonyas to their efforts to fmd work at other places, with theexception of Oster Corporation. Since this leaves no basisin the record for a fording that Miss Young sought workanywhere during the backpay period or that Mrs. Pattonsought work anywhere other than at Oster Corporation,Respondent has sustained its burden, peculiar to backpayproceedings,of proving that neither of them made areasonable effort to find interim employment during thebackpay period. I find, therefore, that neither is entitled toany backpay.U. BEULAH HUNTLikeWanda Patton, Beulah Hunt was employed atRespondent's nursinghome asa nursesaide. Her backpayperiod alsorunsfrom April 1 through December 5, 1973.She got a job at Blackhawk Tannery in Milwaukee onSeptember 17, 1973. The backpay specification claims$996—84 and $796.84 due her in the second and thirdquarters of 1973, respectively, for a total net backpay of$1,793.68.Miss Hunt was also like Mrs. Patton in that her job withRespondent was her first as a nurses aide.However, shewas unlike Mrs. Patton in that this was not her first job.Prior to going to work for Respondent, she had beenemployed as a seamstress in a glove factory and as a ,clerkina bridal shop. Following her discharge she alsoregisteredforwork with the- Wisconsin EmploymentService as either a nurses aide= or a factory hand. SinceRespondent presented no evidence to rebut-her account ofher 'efforts to find work, I make the following findings offact based on her testimony: She applied for work as anurses aide at only one health care facility in Milwaukee,Mount Sinai Medical Center.She then turned her efforts tovarious factories.These efforts - were fruitless until, inSeptember, she learned from a, friend who worked therethat Blackhawk Tannery was hiring. She went to the plant,applied for a job, and was hired despite her lack ofexperience.As already indicated, she began work onSeptember 17, 1973. The tannery trained her to be atrimmer. I find, on the basis of these facts, that Respondenthas not proved that Miss Hunt failed to make a reasonableeffort to find interim employment of any kind.That finding leads to consideration of the second facet ofRespondent's defense,. Respondent proved beyond perad-venture that jobs for trained nurses aides were available inMilwaukee hospitals and nursing homes throughout thebackpay period and that Miss Hunt could have had one ofthem for the asking if she had elected to make a seriouseffort in that direction. (Respondent did not, however,prove the availability of jobs for seamstresses or bridalshop clerks.) It is also clear that Miss Hunt knew such jobswere going begging and made a conscious decision not toseek that kind of work. Respondent contends that thesefacts also add up to a willful loss of interim earnings,albeitof a different sort from that which Miss Young and Mrs.Patton were guilty of.Respondent'soralargument did not address itselfdirectly to the legal consequences of Miss Hunt's deliberatedecision not to work any more as a nurses aide. Rather, itis limited,in the part relevant to this issue,to a reliance onthe facts which I have here found in its favor, thus:In a five-month period [Hunt] looked for work inone health care facility.We have an application foremployment, which is undated. Hunt was the onlyemployeewho had experience outside-substantialexperience outside the health care field, and that is as asewing machine operator. She didn't apply for work asa sewing machineoperator. She didn't apply forwork-She worked at GiGi's Bridal Salon as a stockclerk, and she didn't apply for work in [either] of theseareas.We would submit that her efforts would fall far shortof the efforts required to establish her claim for anybackpay in this matter.The General Counsel's brief contains this summary ofhis argument on this issue:Although Hunt did not bend her efforts for employ-ment toward nursing homes as such,her brief encoun-terwith that industry, like that of Patton, was such as 264DECISIONSOF NATIONALLABOR RELATIONS BOARDto drive her to seek employment in factory work., Sinceher employment background was far more successful infactory work rather than-in nursing home work whereher one and only experience was a discriminatory,dischargefor trying to better her 'unsatisfactoryworking conditions, it would seem patently logical forher to seek to return to factory work. This she did. Theargument, proffered above on behalf of Patton withrespect to her refusal to seek nursing home employmentand Respondent's backpay liability is equally applica-ble to Hunt whose situation was basically similar.s***Since Patton and Hunt were not nurses' aides byvocation, there is no reason under law or logic why theyshould be required to seek employment 'in the sameeconomically depressed industry where experiencetaught them that the unsatisfactory working conditionscould not be bettered by seeking union representationbecause the result was discharge in violation of the Act.Moreover, to permit Respondent to terminate employ-ees in violation of the Act and then refuse tocompensate them because - they did not place them-selves in the' same vulnerable position as they were inbefore, would make a mockery of the Act by creatingan indentured class of employees, bound to the nursinghome 'industry. Each nursing home, by-virtue of such adecision, couldmaintainminimum wages and thepoorest of working conditions, terminateanyemployeefor seeking union representation, and deny compensa-tionon grounds that the dischargee by law wasrequired to remain a nurses' aide in another nursinghome. As long as there is a free society, discriminatorilydischarged employees should be as free as anyone elseto seek employment wherever they choose, and not befurther discriminated against by restraining them intheir efforts to fmd employment and restricting them asRespondent would have' us do. Proper effectuation, ofthe Act would be seriously hampered by denying thesediscriminatees backpay simply because they chose toseek work in the general labor market rather than asnurses' aides as Respondent urges.The only case which has come to my attention thatseems to be even remotely on point isHeinrichMotors,Inc.,166NLRB 783 (1967). There a mechanic namedEdward Knaak was discriminatorily discharged by anautomobile agency. He sought work only at filling stationsdespiteadvertisements , in, local newspapers by otherautomobile agencies for mechanics. After he had been outof work for approximately 7 weeks, he applied at twoagencies.The second hired him on the spot. The firstoffered him a job the next day. Knaak was held chargeablefor a willful loss of earnings for the entire period. EdwardKnaak must be distinguished from Beulah Hunt, I think,because Miss Hunt's established vocation was not that ofnurses aide. For the reasons set forth in the, GeneralCounsel's brief, I fmd that she did not commit a willful lossof interim earnings when she elected not to seek work as anurses aide but, rather, limited her search to factories.III. THE AMOUNTOF BACKPAY DUEIn summary, I fmd Respondent owes no backpay toKatherineYoting orWanda Patton. However, BeulahHunt and Judith Mikalauski are due, respectively, the sumsof $1,793.68 and $760.90, plus interest at the rate of 6percent per annum computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962), untilthe date of payment of all backpay. Payment of these sumsshallbe less any taxes required to be withheld byRespondent under Federal, State,and local law.